Citation Nr: 1000899	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran's claims file was since transferred 
to the RO in Los Angeles, California RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the Veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(2009).  

The evidence of record shows that the Veteran has been 
diagnosed with PTSD.  He claims that his PTSD is due to 
stressful events that occurred while he was serving with the 
61st Medical Detachment in Vietnam.  At least one of the 
Veteran's alleged stressor events (an explosion of the Long 
Binh ammunition dump) is potentially verifiable.  A statement 
submitted by C. S., a fellow service member, identifies that 
he and the Veteran were present when the Long Binh ammunition 
dump blew up and that shrapnel rained down on them.  He also 
stated that small arms ammunition exploded nearly the entire 
day.  He was not sure of the date, but believed it to be 
February 18, 1968.  The Veteran's location during this event 
was described as across Highway 1A on the Plantation 
Compound, where the 552nd MPs and the 53rd Signal Battalion 
were stationed.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC), has not been contacted to research the Veteran's 
alleged in-service stressor.  Therefore, an attempt should be 
made to verify the occurrence of this event.  The RO should 
submit a request to JSRRC and/or the appropriate authority 
for a unit history of the 61st Medical Detachment, along with 
any other official documentation, to verify whether the Long 
Binh ammunition dump was attacked and destroyed and whether 
the Veteran's unit was stationed in proximity to the dump. 

Accordingly, the case is REMANDED for the following action:

1. The RO should seek from the JSRRC, 
and/or the appropriate authority, 
verification of the Veteran's alleged 
stressor event in service, specifically 
the explosion of the Long Binh ammunition 
dump in February/March 1968.  

2. Thereafter, if (and only if) an alleged 
stressor is verified, the RO should 
arrange for a psychiatric evaluation of 
the Veteran to determine whether he has 
PTSD in accordance with DSM-IV due to such 
stressor.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Following 
examination of the Veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, 
the examiner should identify the Veteran's 
current psychiatric disorder. If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

Additionally, if there is a positive nexus 
between the Veteran's alleged stressor and 
any diagnosis of PTSD above, the examiner 
should comment on whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the Veteran's PTSD is 
shown to be of such nature and severity as 
to preclude him from obtaining or 
maintaining substantially gainful 
employment. 

4. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


